Appleton, J.
By the 18th rule of this Court, pleas in abatement must be filed by the second day of the term, at which the actions are entered, and if not so filed, the de*308fendant must be regarded as having waived the particular defect, on account of which, he might by a plea have-abated the writ. Maine Bank v. Hervey, 21 Maine, 38. A motion to dismiss a suit for an alleged insufficiency of service must be made within the time which the rules of Court prescribe for filing pleas in abatement. Pattee v. Low, 35 Maine, 121; Nickerson v. Nickerson, 36 Maine, 417. The motion, in this case, was made at the third term, and was too late.
Exceptions overruled. — Judgment on the verdict.